                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

RYAN ELLIOT FEHDERAU,

                   Plaintiff,                               8:18CV591

      vs.
                                                        MEMORANDUM
                                                         AND ORDER
CATHOLIC HEALTH INITIATIVES,

                   Defendant.

       This matter is before the court on Plaintiff’s Notice of Appeal (filing no. 7)
and Motion for Leave to Appeal in Forma Pauperis (filing no. 8). For the reasons
set forth below, the court finds that pursuant to 28 U.S.C. § 1915(a)(3), Plaintiff
may not take this appeal in forma pauperis.

       A litigant seeking to appeal a judgment must either pay the required filing
fees, see Fed. R. App. P. 3(e), or proceed in forma pauperis pursuant to § 1915(a).
Section 1915(a)(3) provides that “[a]n appeal may not be taken in forma pauperis if
the trial court certifies in writing that it is not taken in good faith.” An appellant
demonstrates good faith by seeking appellate review of any issue that is not
frivolous. Coppedge v. United States, 369 U.S. 438, 445 (1962); Ellis v. United
States, 356 U.S. 674, 674 (1958).

       An appeal is frivolous when none of the legal points are arguable on their
merit. See Neitzke v. Williams, 490 U.S. 319, 325 (1989); Misischia v. St. John’s
Mercy Health Sys., 457 F.3d 800, 806 (8th Cir. 2006). And while such a finding
should be made only in extreme cases, it is proper when a party attempts to appeal
from an order that is clearly not appealable. See Cohen v. Curtis Publ’g Co., 333
F.2d 974, 978–79 (8th Cir. 1964).
      The order from which Plaintiff is attempting to appeal—the court’s order
denying his motion for an exemption from payment of the PACER User Fee (filing
no. 6) dated December 31, 2018—is clearly not appealable. The order does not
qualify as a “final decision[]” capable of appeal under 28 U.S.C. § 1291. Cf. In re
Club Ventures Investments LLC, 507 B.R. 91, 96 (S.D.N.Y. 2014) (bankruptcy
court’s order denying appellant’s motion for exemption from PACER fees cannot
be characterized as a “final” order). In addition, the order does not fall within the
narrow class of appealable interlocutory orders under § 1292(a).

      Because Plaintiff is attempting to appeal from an order that is not
appealable, the court certifies that the appeal is not taken in good faith.

      IT IS THEREFORE ORDERED that Plaintiff’s Motion for Leave to Appeal
in Forma Pauperis (filing no. 8) is denied.

      Dated this 15th day of January, 2019.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge




                                         2
